—Application by the appellant for a writ of error coram nobis to vácate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 21, 1993 (People v Brewer, 194 AD2d 733), which affirmed a judgment of the Supreme Court, Richmond County, rendered May 26, 1987, and an order of the same court, dated October 29, 1991, and dismissed an appeal from an order of the same court dated July 23, 1990.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., O’Brien, Ritter and Pizzuto, JJ., concur.